Order entered January 12, 2018




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-01058-CR
                                      No. 05-17-01059-CR
                                      No. 05-17-01060-CR

                          XAVIER MANDELL TAYLOR, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
            Trial Court Cause Nos. F16-70593-M, F16-70594-M & F16-70595-M

                                            ORDER
       The clerk’s records in the above appeals were filed December 20, 2017. The clerk’s

record in appellate cause number 05-17-01060-CR (trial court cause number F16-70595-M) does

not contain the trial court’s charge to the jury on punishment. See TEX. R. APP. P. 34.5(a)(4).

       We ORDER the Dallas County District Clerk to file, within FOURTEEN DAYS of the

date of this order, a supplemental clerk’s record containing the jury charge on punishment in

appellate cause number 05-17-01060-CR (trial court cause number F16-70595-M).



                                                       /s/   LANA MYERS
                                                             JUSTICE